DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a merging portion” in claims 1 and 5;
“a diverting portion” in claims 1 and 5;
“a switching device” in claim 2;
“a switch control unit” in claim 3;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the merging portion appears to be a point joining of two conduits or known equivalents (per Fig. 1 of Applicant’s Drawing, the diverting portion appears to a point where one conduit diverts to two or known equivalents (per Fig. 1 of Applicant’s Drawing), the switching device appears to be drawn to a switch or known equivalents (per paragraph [0077] of Applicant’s published specification), and the switch control unit appears to be drawn to a relay or known equivalents (per paragraph [0080] of Applicant’s published specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US 2017/0176055 – provided by Applicant in the IDS) in view of Hoehe (EP3191712B1, for the sake of citation the USPGPUB US 2017/0175729 will be utilized in the rejection).

Regarding claim 1, Seitz teaches a cryocooler (see Abstract which notes a cryogenic refrigeration system, see paragraph [0014] which notes a GM refrigerator which constitute a cryocooler) comprising: 
a first compressor (100, Fig. 1, paragraph [0014]); 
a second compressor (200, Fig. 1, paragraph [0014]); 
a cold head (defined as the GM expander described in paragraph [0014]) that has a high pressure port (high pressure fluid is sent to the GM expander via 51 through 53 as noted in paragraph [0014] therefore the GM expander has a port for accepting the high pressure fluid) and a low pressure port (low pressure is returned to the compressors via 50 as described in paragraph [0014], therefore the GM expander has a port for accepting the low pressure fluid); 
a high pressure line (51, Fig. 1, paragraph [0014]) that is configured such that a refrigerant gas is able to flow from the first compressor and the second compressor to the high pressure port of the cold head (described in paragraph [0014]) via a merging portion (see Annotated Fig. A below), the high pressure line including a first high pressure sub-line which connects the first compressor to the merging portion (see Annotated Fig. A below) and a second high pressure sub-line which connects the second compressor to the merging portion (see Annotated Fig. A below); and 
a low pressure line (50, Fig. 1, paragraph [0014]) that is configured such that the refrigerant gas is able to flow from the low pressure port of the cold head to the first compressor and the second compressor (described in paragraph [0014]) via a diverting portion (see Annotated Fig. A below), the low pressure line including a first low pressure sub-line which connects the diverting portion to the first compressor (see Annotated Fig. A below) and has a first check valve (10, Fig. 1, paragraph [0014]) and a second low pressure sub-line which connects the diverting portion to the second compressor (see Annotated Fig. A below) and has a second check valve (11, Fig. 1, paragraph [0014]).   

    PNG
    media_image1.png
    472
    699
    media_image1.png
    Greyscale

Seitz does not teach that the first high pressure sub-line has a first check valve and a second high pressure sub-line has a second check valve.
Hoehne teaches a system which features a cold head (Hoehne, 41, Fig. 1, paragraph [0042]) which is connected to two compressors (Hoehne, 13, 14, Fig. 1, paragraph [0041]) which feed high and low pressure fluid Hoehne, (25, 26, Fig. 1, paragraph [0041]), wherein each pressure line has a check valve (Hoehne,17, 18, Fig. 1, see paragraph [0041]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first and second high pressure sub-line of Seitz with check valves, as taught by Hoehne, in order to prevent harmful backflow into the compressors. 


Regarding claim 5, Seitz teaches a cryocooler pipe system (see Abstract which notes a cryogenic refrigeration system, see paragraph [0014] which notes a GM refrigerator which constitute a cryocooler, see Fig. 1 which shows a piping system)  comprising: SJK-50295US38 
a high pressure line (51, Fig. 1, paragraph [0014]) that is configured such that a refrigerant gas is able to flow from a first compressor (100, Fig. 1, paragraph [0014]) and a second compressor (200, Fig. 1, paragraph [0014])to a high pressure port (high pressure fluid is sent to the GM expander via 51 through 53 as noted in paragraph [0014] therefore the GM expander has a port for accepting the high pressure fluid) of a cold head (defined as the GM expander described in paragraph [0014]) via a merging portion (see Annotated Fig. A above), 
the high pressure line including a first high pressure sub-line (see Annotated Fig. A, above) which connects the first compressor to the merging portion (see Annotated Fig. A, above) and a second high pressure sub-line (see Annotated Fig. A above) which connects the second compressor to the merging portion (see Annotated Fig. A above); and 
a low pressure line (50, Fig. 1, paragraph [0014]) that is configured such that the refrigerant gas is able to flow from a low pressure port (low pressure is returned to the compressors via 50 as described in paragraph [0014], therefore the GM expander has a port for accepting the low pressure fluid) of the cold head to the first compressor and the second compressor (described in paragraph [0014]) via a diverting portion (see Annotated Fig. A above), the low pressure line including a first low pressure sub-line (see Annotated Fig. A above) which connects the diverting portion to the first compressor (see Annotated Fig. A above) and has a first check valve (10, Fig. 1, paragraph [0014]) and a second low pressure sub-line (see Annotated Fig. A above) which connects the diverting portion to the second compressor (see Annotated Fig. A above) and has a second check valve (11, Fig. 1, paragraph [0014]).  
Seitz does not teach that the first high pressure sub-line has a first check valve and a second high pressure sub-line has a second check valve.
Hoehne teaches a system which features a cold head (Hoehne, 41, Fig. 1, paragraph [0042]) which is connected to two compressors (Hoehne, 13, 14, Fig. 1, paragraph [0041]) which feed high and low pressure fluid Hoehne, (25, 26, Fig. 1, paragraph [0041]), wherein each pressure line has a check valve (Hoehne,17, 18, Fig. 1, see paragraph [0041]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first and second high pressure sub-line of Seitz with check valves, as taught by Hoehne, in order to prevent harmful backflow into the compressors. 

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Hoehe, further in view of Karl (US 6,286,327).

Regarding claim 4, Seitz as modified teaches the cryocooler according to Claim 1, but does not teach a manifold that has the merging portion and the diverting portion and has the first check valve, the second check valve, the third check valve, and the fourth check valve which are built therein.  
Karl teaches a monobloc member (Karl, M, Fig. 4, col. 5, lines 18-25, the Examiner notes that the monobloc member is analogous to the manifold per the understanding of Fig. 4 of Applicant’s Drawings and paragraph [0064] of the published specification and col. 5, lines 17-24 of Karl) which features a merging and diverting portion (Karl, 24 merges with line 2 in in air conditioning mode and diverges from 2 in heating mode to line 3 noted in col. 4, lines 17-40), with valves built within the monobloc (Karl, 12 and 13 in Fig. 4, col. 4, lines 17-20). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Seitz as modified with a manifold which has a merging portion and the diverting portion and has valve built within, as taught by Karl, in order to consolidate flow paths and valve placement into a single element which thereby results in easier installation and maintenance of the cryocooler. 
Through the combination of references, the merging portion and diverting portion, and the check valves of Seitz as modified would be built within the manifold of Karl, as Karl teaches a merging portion and diverting portion, and two valves within the manifold which gives precedence to having the check valves and merging and diverting portions of Seitz also within the manifold.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Seitz (US 2017/0176055) in view of Hoehe (EP3191712B1) and Jonas (US 2015/0255977).
	The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
the first compressor is electrically connected to SJK-50295US37 the cold head as a main power supply of the cold head, the second compressor is electrically connected to the cold head as a standby power supply of the cold head, and the cryocooler further comprises a switching device configured to switch power supply to the cold head between the first compressor and the second compressor depending on an operation state of the first compressor.  
While Seitz as modified teaches the cryocooler of claim 1, the combination is entirely silent with regard to the power system of how the compressors are electrically powered relative to the cold head. Seitz as modified teaches switching power between operation of the compressors based on the critical signals from the compressors (Seitz, paragraph [0022] which notes that one compressor can be running and the other can be shut off, or both can be running), but the specifics of how the first compressor specifically is the main power supply and the second compressor being a standby power supply, and the added condition of the second compressor being switched to for power via a switching device depending on a state of the first compressor are not taught by Seitz as modified. 
Jonas teaches a cold head which is driven by a compressor for power (Jonas, paragraph [0018], Fig. 2) and utilizes a backup power supply in a situation where the compressor fails (Jonas, claim 10, paragraph [0018]), however, it is unclear how this can be applied to claim 2 as there is no suggestion of using a second compressor as a backup power supply and switching to a second compressor for power in a situation when the first compressor fails. Further, as Jonas uses a different backup power supply in the case of compressor failure, further making a modification to the modification with Jonas improper because it would change the fundamental purpose and function of Jonas. 
Therefore, in the Examiner’s opinion, the combination would not be obvious to modify the prior art structures to reach the claimed invention absent impermissible hindsight.
Claim 3 is objected based on its dependency to claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763